Exhibit 10.2
 
INTELLECTUAL PROPERTY ASSIGNMENT AND
WORK FOR HIRE AGREEMENT


This Intellectual Property Assignment and Work for Hire Agreement (“Agreement”)
is made and entered into effective as of April 29, 2014 by and between Tiger
Trade, Inc., a Texas corporation with offices at 5430 LBJ Freeway, Suite 1485,
Dallas, Texas 75240 (“Company”), and Karma BlackBox, LLC, a Delaware limited
liability company with offices at 2 Lake Forest Court, Trophy Club, Texas 76262
(“Contractor”).


WHEREAS, Company has engaged Contractor to perform certain services that may
include the creation or development of intellectual property, including but not
limited to, software code or other tangible inventions, know-how, ideas or
discoveries; and


WHEREAS, the parties desire to memorialize their understanding and agreement of
how that intellectual property will be treated,


NOW THEREFORE, in consideration of the Company’s engagement or continued
engagement of the Contractor to perform services, and other good and valuable
consideration, the receipt and adequacy of which are acknowledged by the parties
to this Agreement, the parties agree as follows:


1.           Contractor agrees that any copyrightable works prepared by
Contractor within the scope of Contractor’s engagement by the Company (as
defined below) will be a “work made for hire” as defined in Section 101 of the
United States Copyright Act of 1976, as amended, for the Company, and that the
Company is and will be considered the exclusive author and owner of such
copyrightable works.  To the extent that any copyrightable work prepared by
Contractor is determined by a court of competent jurisdiction not to be a “work
made for hire,” Contractor hereby assigns to the Company all right, title and
interest in and to any such work, and Company shall have the right to register
and hold in its own name any copyrights, registrations and other proprietary
rights that may be available in respect of such work.  As used in this
Agreement, a work shall be “within the scope of Contractor’s engagement by the
Company” if it is prepared or created, in whole or in part, during the period of
Contractor’s engagement by the Company, and directly or indirectly (i) results
from work performed by Contractor for the Company, or (ii) is useful in or
related to Contractor’s work for or engagement by the Company.


2.           Contractor will promptly disclose in confidence to the Company all
inventions, discoveries, improvements, devices, tools, machines, apparatus,
appliances, designs, practices, techniques, processes, methods, original works
of authorship, formulae, products, computer software programs, databases, mask
works and trade secrets that Contractor makes or conceives or first reduces to
practice or creates, either alone or jointly with others, during the period of
his engagement by the Company, whether or not within the scope of Contractor’s
engagement by the Company, whether during regular business hours or otherwise,
whether in the Company’s facilities or elsewhere, and whether or not patentable,
copyrightable or protectable as trade secrets (the “Inventions”).


3.           Contractor agrees that all Inventions that, in whole or in part,
(i) have been or are developed using equipment, supplies, facilities or trade
secrets of the Company, (ii) have resulted or result from work performed by
Contractor for the Company, or (iii) are useful in or related to Contractor’s
work for or engagement by the Company, directly or indirectly, are the sole and
exclusive property of the Company (the “Assigned Inventions”).  Contractor
irrevocably assigns, and agrees to assign, the Assigned Inventions to the
Company.  In addition to the foregoing assignment of Assigned Inventions to the
Company, Contractor irrevocably transfers and assigns to the Company: (i) all
worldwide patents, patent applications, copyrights, mask works, trade secrets
and other intellectual property rights, including but not limited to rights in
databases, in any Assigned Inventions, along with any registrations of or
applications to register such rights; and (ii) any and all moral rights that
Contractor has or may have in or with respect to any Assigned Inventions.


4.           During and after Contractor’s engagement, without charge to the
Company, but at its expense, Contractor will (i) assist the Company in every
proper way to obtain for the Company, defend and enforce patents, copyrights,
mask work rights, trade secret rights and other legal protections for the
Assigned Inventions in any and all countries; and (ii) execute any documents
that the Company may reasonably request for use in obtaining, defending or
enforcing such patents, copyrights, mask work rights, trade secrets and other
legal protections.
 
 
 
 

--------------------------------------------------------------------------------

 


5.           In exchange for all services provided by the Contractor to the
Company in connection with development of the Assigned Inventions and assignment
of rights thereto to the Company, Company agrees to issue Contractor Five
Million (5,000,000) shares of Company common stock, par value $0.001.


6.           The parties agree to execute such further documents and instruments
and to take such further actions as may be reasonably necessary to carry out the
purposes and intent of this Agreement.


By signing this Agreement, each party hereby acknowledges that they have read it
and have had full opportunity to consult with legal counsel regarding the
implications of this Agreement, that such party understands and intends to abide
by their respective commitments under this Agreement, that such party
understands this is a legally binding contract and agrees to be bound by it.


Contractor:


Karma BlackBox, LLC


_/s/ Eric Pharis __________________________________
By: ____Eric Pharis ______________________________
Title: ____Partner___________________________________


Company:


Tiger Trade, Inc.


_/s/ Gust Kepler __________________________________
By: ____Gust Kepler ______________________________
Title: ____CEO___________________________________
 
 
 
 

--------------------------------------------------------------------------------

 